10-1101-cv
    Vasquez-Bonilla v. United Union of Roofers Local #8



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 19th day of September, two thousand eleven.

    PRESENT:
                Guido Calabresi,
                Robert A. Katzmann,
                       Circuit Judges,
                John Gleeson,*
                       District Judge.
    ____________________________________________

    Justo A. Vasquez-Bonilla, Jr.,

                                Plaintiff-Appellant,

                      v.                                                      10-1101-cv

    United Union of Roofers Local #8, National Roofing
    Incorporated,
                        Defendants-Appellees.

    ____________________________________________


    FOR APPELLANT:                       Justo A. Vasquez-Bonilla, Jr., pro se, Bronx, N.Y.



             *
            Judge John Gleeson, of the United States District Court for the Eastern District of New
    York, sitting by designation.
FOR APPELLEES:                JEREMY E. MEYER (Joseph T. Cleary, on the brief), Cleary &
                              Josem LLP, Philadelphia, PA.

                              JAMES E. NEUMAN, New York, N.Y.

       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Mauskopf, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

       Appellant, pro se, appeals from the district court’s order granting summary judgment to

Appellees and dismissing his employment discrimination claims brought pursuant to Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. We assume the parties’ familiarity with

the facts, proceedings below, and specification of issues on appeal.

       We review an order granting summary judgment de novo and ask whether the district

court properly concluded that there were no genuine issues of material fact and that the moving

party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,

321 F.3d 292, 300 (2d Cir. 2003). In determining whether there are genuine issues of material

fact, we are “required to resolve all ambiguities and draw all permissible factual inferences in

favor of the party against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128,

137 (2d Cir. 2003) (internal quotation marks omitted). However, “conclusory statements or

mere allegations [are] not sufficient to defeat a summary judgment motion.” Davis v. New York,

316 F.3d 93, 100 (2d Cir. 2002).

       Having conducted an independent and de novo review of the record in light of these

principles, we affirm the district court’s grant of summary judgment in favor of Appellees for

substantially the reasons stated by the district court in its memorandum and order.


                                                 2
       We have considered Appellant’s other arguments on appeal and have found them to be

without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.

                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk




                                             3